Case: 14-13683   Date Filed: 02/07/2017   Page: 1 of 11


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        Nos. 14-13683 & 15-12049
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:00-cr-01091-JIC-2



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


versus

ELWOOD J. COOPER,
                                             Interested Party - Appellant.

WILLIAM BETHEL,
a.k.a. Brian Bethel,
FRANK CARTWRIGHT,
                                             Defendants.

                       ________________________

              Appeals from the United States District Court
                  for the Southern District of Florida
                     ________________________

                           (February 7, 2017)
              Case: 14-13683     Date Filed: 02/07/2017   Page: 2 of 11


Before WILLIAM PRYOR, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

      Elwood Cooper, proceeding pro se, appeals (1) the district court’s dismissal

of his petition for adjudication of his third-party interest in $4.9 million in U.S.

currency that was forfeited by consent to the government during the criminal

proceedings against William Bethel and Frank Cartwright; and (2) a subsequent

order denying his motion to unseal and transcribe particular hearings related to

Mr. Bethel and Mr. Cartwright for use in his appeal of the order dismissing his

third-party forfeiture petition. On appeal, Mr. Cooper argues that the underlying

forfeitures were illegal due to a previous invalid government seizure and that his

third-party forfeiture petition was timely filed. He also contends that the district

court abused its discretion when it denied his motion to unseal and transcribe the

hearings in the criminal case because he has a qualified First Amendment right to

access the sealed transcripts.

      Following review of the record on the parties’ briefs, we affirm the district

court’s dismissal of Mr. Cooper’s third-party forfeiture petitions.       As for the

district court’s denial of Mr. Cooper’s motion to unseal and transcribe the hearings

in question, we also affirm.




                                          2
              Case: 14-13683     Date Filed: 02/07/2017    Page: 3 of 11


                                           I

      Mr. Cooper was convicted in 1998 in federal court for his involvement in an

ongoing conspiracy to import cocaine into the United States and sentenced to life

imprisonment. In 2000, while Mr. Cooper was incarcerated, Mr. Bethel and Mr.

Cartwright were indicted in a separate case for their involvement in a drug

smuggling conspiracy.

      The indictments against Mr. Bethel and Mr. Cartwright sought forfeiture of

their interest in any property derived from, or used to facilitate, the commission of

their narcotics offenses. See 21 U.S.C. § 853. Mr. Bethel and Mr. Cartwright pled

guilty and consented to the forfeiture of the $2.4 million and $2.5 million,

respectively, in U.S. currency that the government seized.

      In April of 2001, after the district court entered judgment against Mr. Bethel

and a preliminary order of forfeiture, the government filed proof of publication of

notice of forfeiture regarding Mr. Bethel’s forfeited interest in $2.4 million in U.S.

currency. In July of 2006, after the district court entered judgment against Mr.

Cartwright and issued a preliminary order of forfeiture, the government filed a

proof of publication of notice of forfeiture regarding Mr. Cartwright’s forfeited

interest in $2.5 million in U.S. currency. Following each of these publications and

with no ancillary petitions filed, the district court entered final orders of forfeiture




                                           3
              Case: 14-13683     Date Filed: 02/07/2017   Page: 4 of 11


decreeing that all interests in the currency were forfeited and vested in the

government.

      Approximately 13 years after the entry of the final order of forfeiture against

Mr. Bethel, and 8 years after the entry of the final order of forfeiture against Mr.

Cartwright, Mr. Cooper filed two petitions for adjudication of his third-party

interest in the currency under § 853(n) and Federal Rule of Criminal Procedure

32.2. In the petitions Mr. Cooper sought a hearing under § 853(n)(2) to adjudicate

the validity of his right in the currency forfeited by Mr. Bethel and Mr. Cartwright,

claiming he was a “de facto leader” of the charged drug conspiracy, which gave

him a superior legal right, title, or interest to the currency as compared to Mr.

Bethel and Mr. Cartwright, and that the seizure that gave rise to the forfeiture (i.e.,

the seizure in Mr. Cooper’s own case) was illegal. The government moved to

dismiss the second petition because it considered the two petitions to be “identical

for practical purposes.” The district court granted the government’s motion to

dismiss the second petition and denied Mr. Cooper’s petitions.            Mr. Cooper

appealed.

      Following the district court’s rejection of his third-party petitions,

Mr. Cooper filed a motion to unseal the transcripts of the sentencing hearings for

Mr. Bethel and Mr. Cartwright, seeking to transcribe them for use in his appeal of

the district court’s denial of his third-party forfeiture petitions. The district court


                                          4
             Case: 14-13683     Date Filed: 02/07/2017   Page: 5 of 11


denied the motion on the grounds that the public record, which included the

government’s motions to reduce the sentences of Mr. Bethel and Mr. Cartwright,

and the sentences they received, were not under seal, and that Mr. Cooper had

failed to articulate why these sealed hearings had any relevance to his forfeiture

appeal. After unsuccessfully seeking reconsideration, Mr. Cooper appealed the

denial of his motion for leave to unseal the transcripts and motion for

reconsideration.

      We consolidated Mr. Cooper’s two appeals.

                                         II

      We review the district court’s legal conclusions as to third-party claims to

criminally forfeited property de novo and factual findings for clear error. See

United States v. Marion, 562 F.3d 1330, 1335 (11th Cir. 2009).             Because

Mr. Cooper is a pro se litigant, his pleadings are held to a less stringent standard

than counseled pleadings and are liberally construed. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                        III

      Criminal forfeiture proceedings are governed by 21 U.S.C. § 853 and

Federal Rule of Criminal Procedure 32.2. See United States v. Davenport, 668
F.3d 1316, 1320 (11th Cir. 2012). When a court finds that property is subject to

forfeiture, “it must promptly enter a preliminary order of forfeiture . . . without


                                         5
              Case: 14-13683     Date Filed: 02/07/2017    Page: 6 of 11


regard to any third party’s interest in the property.”             Fed. R. Crim. P.

32.2(b)(2)(A). Following the entry of a forfeiture order, including a preliminary

order, the government shall “publish notice of the order and of its intent to dispose

of the property,” and “may also, to the extent practicable, provide direct written

notice to any person known to have alleged an interest in the property.”

§ 853(n)(1). The government must “send notice to any person who reasonably

appears to be a potential claimant with standing to contest the forfeiture in the

ancillary proceeding.” Fed. R. Crim. P. 32.2(b)(6).

      A third party is required to file a petition with the district court “within thirty

days of the final publication of notice or his receipt of [direct written] notice . . .

whichever is earlier.” § 853(n)(2). But third parties lack standing to challenge the

validity of the forfeiture order itself. See Davenport, 668 F.3d at 1321.

      If a third party files a timely petition, the district court must conduct an

ancillary proceeding to determine whether he or she has an interest in the forfeited

property. See Fed. R. Crim. P. 32.2(c)(1). In fact, “[a]n ancillary proceeding

constitutes the sole means by which a third-party claimant can establish entitlement

to return of forfeited property.” Davenport, 668 F.3d at 1320.

      If no third party files a timely petition and the court finds that the defendant,

or any number of defendants, had an interest in the property that is forfeitable, the

preliminary order becomes the final order of forfeiture. See Fed. R. Crim. P.


                                           6
              Case: 14-13683     Date Filed: 02/07/2017    Page: 7 of 11


32.2(c)(2).   See also Davenport, 668 F.3d at 1322.          Once the final order of

forfeiture is entered, neither the defendant nor a third party may object to the final

order on the ground that he or she had an interest in the property. See Fed. R.

Crim. P. 32.2(c)(2). See also Davenport, 668 F.3d at 1320.

       Here, Mr. Cooper’s petitions—filed 8 years and 13 years after the

respective forfeiture orders—were untimely and therefore cannot be reviewed. Mr.

Cooper argues that the prescribed 30-day period started when he received actual

notice in June of 2014, but he misreads the statutory-triggering date. The text of

§ 853(n)(2) requires a third party to file a petition within 30 days of either “the

final publication of notice or his receipt of [direct written] notice . . . whichever is

earlier.” See § 853(n)(2) (emphasis added). The final publications of notice

occurred before Mr. Cooper’s alleged actual notice, so they began the running of

the 30-day clocks. Mr. Cooper did not submit his third-party petition within 30

days of either of the government’s notices, so they were late.

      Mr. Cooper also contends that the government should have provided him

with written notice years ago pursuant to § 853(n). The government may provide

direct notice to third parties who are “known to have alleged an interest in the

property.” See § 853(n). And it must “send notice to any person who reasonably

appears to be a potential claimant with standing to contest the forfeiture in the

ancillary proceeding.” Fed. R. Crim. P. 32.2(b)(6). At the time of the forfeitures,


                                           7
             Case: 14-13683     Date Filed: 02/07/2017   Page: 8 of 11


Mr. Cooper was not someone known to have alleged an interest in the property or

who reasonably appeared to be a potential claimant with standing to contest the

forfeiture because his alleged interest stems from his own criminal acts.

      Critically, § 853(n)(6) “protects only two classes of petitioners, those whose

legal interests in the property were superior to the defendant[’s] at the time the

interest of the United States vested through the commission of an act giving rise to

forfeiture and ‘bona fide purchasers for value’ without knowledge of the

forfeitability of the defendant's assets.” See United States v. Watkins, 320 F.3d
1279, 1282 (11th Cir. 2003) (citing United States v. Kennedy, 201 F.3d 1324,

1328–29 (11th Cir. 2000)). Although Mr. Cooper attempts to place himself within

the first category, his attempt fails. We are not aware of any authority which

allows an admitted unindicted co-conspirator in a drug case to defeat forfeiture of

drug proceeds because he is the leader of the conspiracy.

      Mr. Cooper’s attempt to challenge the legality of the seizure that purportedly

gave rise to the forfeitures also fails because he does not have standing to

challenge the validity of the forfeiture orders. As a third party, Mr. Cooper cannot

relitigate the merits of a forfeitability determination. See Davenport, 668 F.3d at

1321 (ruling that the defendant did not have standing to challenge the co-

defendant’s preliminary order of forfeiture). The ancillary proceeding provided by

§ 853(n) and Rule 32.2 exists to determine “whether any third party has a legal


                                         8
              Case: 14-13683     Date Filed: 02/07/2017    Page: 9 of 11


interest in the forfeited property,” not to relitigate or challenge a preliminary

order’s finding of forfeitability. Id. See also Fed. R. Crim. P. 32.2, advisory

committee’s note to 2000 amendment. If the forfeited property truly belongs to a

third party, he or she can prevail and recover during the ancillary process—

“whether there were defects in the . . . forfeiture process or not; and if the property

does not belong to the third party, such defects in the finding of forfeitability are of

no concern of [theirs].” Davenport, 668 F.3d 1316, 1321 (quoting United States v.

Andrews, 530 F.3d 1232, 1236–37 (10th Cir. 2008)). Mr. Cooper lacks standing to

challenge the legality of the seizure that allegedly gave rise to the forfeitures,

regardless of whether he availed himself of the opportunity to vindicate his

purported interest in the forfeited funds.

      Accordingly, without a showing from Mr. Cooper that his third-party

petition was timely or that he had standing to challenge the validity of the seizure

giving rise to the forfeiture of the currency, the district court did not err in

dismissing and denying his third-party petition.

                                             IV

      The public has a qualified First Amendment right of access to criminal trial

proceedings. See United States v. Ochoa-Vasquez, 428 F.3d 1015, 1028–29 (11th

Cir. 2005). This right establishes a presumption of openness that precludes the

sealing of criminal proceedings. See id. at 1030. To overcome this presumption, a


                                             9
                Case: 14-13683   Date Filed: 02/07/2017   Page: 10 of 11


party must show “an overriding interest based on findings that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Id.

(quoting Press-Enterprise Co. v. Super. Ct. of California, 464 U.S. 501, 510

(1984)). A district court, addressing the sealing of criminal proceedings, has

“discretion to determine which portions of the record should be placed under seal.”

Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224, 1235 (11th Cir. 2013). In

denying a party’s access to documents or sealing proceedings, however, a district

court “must articulate the overriding interest ‘along with findings specific enough

that a reviewing court can determine whether the closure order was properly

entered.’” Ochoa-Vasquez, 428 F.3d at 1030 (quoting Press-Enterprise Co., 464
U.S. at 510).


      For a number of reasons, we have no occasion to apply these principles here.

First, Mr. Cooper sought to unseal the transcripts of the hearings only after the

district court had dismissed and denied his petitions. Normally an appellant cannot

rely on evidence that he did not present to the district court, see generally Ross v.

Kemp, 785 F.2d 1467, 1474 (11th Cir. 1986), and we see no basis to depart from

that general rule here. Second, Mr. Cooper has not explained how anything in

those transcripts would render his petitions timely or allow him—as an admitted

unindicted co-conspirator—to have a cognizable interest in the forfeited currency.



                                          10
             Case: 14-13683    Date Filed: 02/07/2017   Page: 11 of 11


Cf. United States v. Hooper, 229 F.3d 818, 822 (“§ 853(n)(6)(A) is likely never to

apply to proceeds of the crime”).


                                         V

      Accordingly, we affirm the district court’s dismissal and denial of Mr.

Cooper’s petition for adjudication of his third-party interest in the forfeited

currency and affirm the district court’s denial of Mr. Cooper’s motion to unseal.

      AFFIRMED.




                                         11